Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/17/2021 has been entered.
 
Status of the Claims
Pursuant to the amendment dated 05/17/2021, claim 4 has been cancelled.  Claim 3 had been cancelled in a previous communication. Claims 1, 2, and 5-9 are pending.  Claim 8 stands withdrawn without traverse.  
Claims 1, 2, 5-7, and 9 are under current examination.  
All rejections not reiterated have been withdrawn. 

Claim 9 recites an improper status identifier.  Claim 9 was added as a new claim on 10/14/2020, therefore claim 9 should be identified as previously presented.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1, 4-7, and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105342964; publication date: 02/24/2016) in view of Wu (CN 1128292; publication date 07/08/1996; citing the English Machine Translation), and further in view of Truth in Aging website (available online from 01/13/2011) and Seo (KR 20130106802; publication date: 09/30/2013).

Zhang discloses a wash free cosmetic face mask that contains 3-5 parts pearl powder and 5-7 parts apple vinegar in addition to other ingredients (abstract). It would be obvious to apply the mask to the skin as this its purpose.  With regard to the method by which the instant composition is formed, the examiner notes that the term “fermenting” means the chemical breakdown of a substance by bacteria, yeasts, or other microorganisms.  The examiner considers the prior art to teach a step of fermenting apples to form fermented apple vinegar and then combining the fermented apple vinegar with pearl powder.  The claims, as amended, read on a process of adding pearl powder to the fermented apple vinegar and fermenting the mixture.  Thus, the claims differ in order of steps regarding when fermenting is performed (before or after combining the fermented apple vinegar with the pearl powder).  The claims, as currently worded are considered unpatentable under 35 USC 103 because a change in the order of steps in a process claim is prima facie obvious absent evidence to the contrary (see MPEP 2144.04(IV)(C).  Ex parte Rubin, 128 USPQ 440 (Bd. App. 1959) (Prior art reference disclosing a process of making a laminated sheet wherein a base sheet is first coated with a metallic film and thereafter impregnated with a thermosetting material was prima facie obvious claims directed to a process of making a laminated sheet by reversing the order of the prior art process steps.). See also In re Burhans, 154 F.2d 690, 69 USPQ 330 (CCPA 1946) (selection of any order of performing process steps is prima facie obvious in the absence of new or unexpected results); In re Gibson, 39 F.2d 975, 5 USPQ 230 (CCPA 1930) (Selection of any order of mixing ingredients is prima facie obvious.).  The examiner notes that several comparisons of the instant invention relative to fermented apple vinegar alone and to pearl powder exposed to acetic acid alone are provided in the instant specification.  This does not suffice to establish that the claimed order of steps is non-obvious over the cited prior art because an appropriate comparison would be between the instant invention, as claimed wherein the product is formed by combining fermented apple vinegar and pearl powder followed by fermentation for 3-7 days at 20-40 ºC, and a composition formed by combining fermented apple vinegar with pearl powder that is incubated without a subsequent fermentation step.  The examiner also notes that the data in the specification does not appear to show synergy, but rather appears to show an additive effect of pearl powder combined with vinegar in all experiments.  
With regard to instant claim 1, Zhang does not disclose fermenting the mixture of apple vinegar and pearl powder for 3 to 7 days at 20-40C.
Wu discloses a method of processing pearl by fermenting for 3 days (page 2) and does not specify the temperature, therefore the examiner considers this process to occur at room temperature (i.e. within the range 20-40C).
It would have been prima facie obvious to ferment the vinegar and pearl powder in Zhang’s composition for 3 days at room temperature because one having ordinary 
With regard to the range in amount of pearl power and apple vinegar, Zhang discloses adding the pearl powder to a composition that also contains apple vinegar.  Zhang differs from claim 1 in that Zhang discloses adding the pearl powder in terms of parts of the composition rather than in terms of percent by weight/volume as required by the instant claims.
Truth in aging discloses that calcium was known to benefit skin and regulate skin turnover (page 2, first full paragraph).  
Seo discloses that exposing pearl powder to vinegar increases the water solubility of the calcium derived therefrom (abstract).  
Thus, one having ordinary skill in the art at the time the instant invention was filed would recognize that calcium has benefits when applied to skin and that calcium becomes more soluble in aqueous media when exposed to acetic acid (i.e. vinegar).  
The examiner considers arriving at an optimal percentage of pearl powder to provide the benefits of calcium to the composition to be a matter of routine testing for one having ordinary skill in the art, therefore the examiner does not consider the percentage of pearl powder, the calcium source, required by instant claim 1 to patentably define over the cited prior art.  Please refer to MPEP 2144.05. 
With regard to instant claims 1 and 4-7, these claims recite intended outcomes of applying the instant invention to the skin.  As the prior art discloses applying a composition having pearl powder and apple vinegar to the skin, the examiner considers these intended outcomes to be inherent in the method disclosed by Zhang.  Where, as prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430, 433 (CCPA 1977) citing In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).  In the instant case, the active components that lead to the outcomes recited in claims 4-7 are applied to skin, therefore the effect should inherently occur, also noting that the claims do not limit the magnitude of the effect.  
With regard to instant claim 9, the presence of the vinegar in the composition would inherently solubilize the pearl powder.  Where, as here, the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an Applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. See In re Ludtke, 441 F.2d 660, 169 USPQ 563 (CCPA 1971). Whether the rejection is based on "inherency" under 35 USC 102, on "prima facie obviousness" under 35 USC 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products. In re Best, Bolton, and Shaw, 195 USPQ 430,  In re Brown, 59 CCPA 1036, 459 F.2d 531, 173 USPQ 685 (1972).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Zhang (CN 105342964; publication date: 02/24/2016; citing the English machine translation), Wu (CN 1128292; publication date 07/08/1996; citing the English Machine Translation), Truth in Aging website (available online from 01/13/2011) and Seo (KR 20130106802; publication date: 09/30/2013; citing the English machine translation) as applied to claims 1, 5-7, and 9 above, and further in view of Iwama et al. (US 2012/0258059; publication date: 10/11/2012) and Lee (WO 2015/005563; publication date: 01/15/2015; citing the US National Stage as an English Translation: US 2016/0120782).

The relevant disclosures of Zhang, Truth in Aging, and Seo are set forth above.  As noted above, one having ordinary skill in the art would recognize the benefits of calcium to the skin and the examiner considers arriving at an optimal amount of calcium in the composition to be a matter of routine testing of several concentrations.  Please refer to MPEP 2144.05.  
With regard to polyphenol content, Iwama discloses that apple polyphenols act as skin benefits and particularly as antioxidants (0128) in cosmetic compositions for the skin (title).
In a manner analogous to the optimization of the beneficial effects of calcium detailed above, it would have been prima facie obvious to optimize the content of apple polyphenols in Zhang’s composition containing apple vinegar as part of optimizing the antioxidant effect of the mask.  

In a manner analogous to the optimization of the beneficial effects of calcium detailed above, it would have been prima facie obvious to optimize the content of amino acids in Zhang’s composition containing apple vinegar as part of optimizing the beneficial effects to the skin in terms of increasing collagen.  

Response to Arguments
Applicant's arguments filed 05/17/2021 have been fully considered but they are not persuasive.

On page 7, Applicant argues that cited prior art does not teach applying a product that is prepared by adding certain amounts of pearl powder t fermented apple vinegar and then fermenting the mixture of pearl powder and apple vinegar.  Applicant argues further on pages 7-8 that storing and fermenting are not equivalent.  
This argument is addressed by the new grounds of rejection set forth above. Moreover, as noted in the rejection, a change in the order of steps in a process claim is prima facie obvious absent evidence to the contrary (see MPEP 2144.04(IV)(C).

On page 8, Applicant argues that Zhang does not teach the ratios of pearl powder and apple vinegar recited in the claims and asserts that Truth and Seo do not cure these deficiencies.  


On pages 7-12 Applicant cites the method of making the fermented pearl product employed in the claimed method of improving skin, cites data in the specification that shows some of the effects of the instant invention, and argues that the data establishes synergy between the pearl powder and the apple vinegar.   
Insomuch as this may be an assertion of unexpected results, please refer to MPEP 716.02(b) which details the burden on Applicant to establish that results in a side-by-side comparison to the closest prior art are unexpected and significant.  Specifically, Applicant must establish that differences in results between the instant invention in a side by side comparison to the closest prior art are in fact unexpected and unobvious and are of both practical and statistical significance.  Additionally, evidence of unexpected properties must be commensurate in scope with the claims.   
In the instant case, as noted above, the experiments of record do not present a side by side comparison to the closest prior art.  The data presented in the instant specification does not suffice to establish that the claimed order of steps is non-obvious over the cited prior art because an appropriate comparison would be between the instant invention, as claimed wherein the product is formed by combining fermented apple vinegar and pearl powder followed by fermentation for 3-7 days at 20-40 ºC, and 

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE PEEBLES whose telephone number is (571)272-6247.  The examiner can normally be reached on Monday through Friday: 9 am to 3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on (571)272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KATHERINE PEEBLES/           Primary Examiner, Art Unit 1617